IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0774
                              Filed April 27, 2022


QUALITY PLUS FEEDS, INC.,
     Plaintiff-Appellee,

vs.

COMPEER FINANCIAL, FLCA,
    Defendant-Appellant,

and

ETCHER FAMILY FARMS, LLC; ETCHER FARMS, INC.; AGRILAND FS, INC.;
DEWITT VETERINARY SERVICES, P.C. d/b/a DEWITT VETERINARY CLINIC;
JASON DENNING; PRECISION PUMPING, INC.; and ELMWOOD FARMS,
LLC,
     Defendants.
________________________________________________________________


      Appeal from the Iowa District Court for Monroe County, Daniel P. Wilson,

Judge.


      A financial institution appeals the grant of summary judgment to a creditor

making a competing claim to collateral. AFFIRMED IN PART, REVERSED IN

PART, AND REMANDED.


      Dustan J. Cross and Rick J. Halbur of Gislason & Hunter, LLP, New Ulm,

Minnesota, for appellant.

      Thomas D. Story, Alexander M. Johnson, and Jennifer E. Lindberg of

Brown, Winick, Graves, Gross, and Baskerville, P.L.C., Des Moines, for appellee.



      Heard by Bower, C.J., and Schumacher and Ahlers, JJ.
                                         2


AHLERS, Judge.

       A dairy-cattle operation failed and was liquidated. The proceeds were not

enough to satisfy the claims of all creditors, leading to this tussle between two

creditors competing for those proceeds.       The district court granted summary

judgment in favor of one creditor over the other, leading to this appeal.

I.     Background1

       The dairy-cattle operation consists of three entities: Etcher Family Farms,

LLC (EFF); Etcher Farms, Inc. (EFI); and Elmwood Farms, LLC (Elmwood).

Compeer Financial, FLCA (Compeer) is a financial institution that has loaned

money to one or more of the entities to finance their operations since 2014. The

loans are secured by real and personal property. The unpaid loan balances

exceed the value of the proceeds at stake in this case.

       Quality Plus Feeds, Inc. (Quality Plus) is a feed and nutrient dealer that

provided its product to EFF and EFI to feed to their cattle in late 2017 and early

2018. For ease of reference, we will refer to all product Quality Plus provided as

“feed.”2 Quality Plus was not paid for the feed it sold to EFF and EFI. The

proceeds at stake in this case would satisfy the unpaid balance owed to Quality

Plus. The question is whether Quality Plus has a valid claim to those proceeds.




1 The background we provide is intended for informational purposes only. It does
not bind the parties or the district court on remand.
2 See Iowa Code § 570A.1(8) (2020) (defining “feed” as “a commercial feed, feed

ingredient, mineral feed, drug, animal health product, or customer-formula feed
which is used for the feeding of livestock, including but not limited to feed as
defined in section 198.3”).
                                            3


        In March 2018, all three entities of the dairy-cattle operation filed for

chapter 11 bankruptcy. Those bankruptcy proceedings were dismissed in January

2019.

        The cattle owned by EFF and EFI were sold later in 2019, yielding proceeds

totaling $1,027,904.09. Cattle owned by all three entities also produced milk that

was sold in 2019, yielding milk-sale proceeds of $317,308.51. The cattle-sale and

milk-sale proceeds totaling $1,345,212.60 are the funds over which Compeer and

Quality Plus are fighting.

        Compeer claims it has a prior, perfected security interest in the collateral

and is therefore entitled to all the relevant proceeds.3 Quality Plus asserts that it

has an agricultural-supply-dealer lien in the proceeds under Iowa Code chapter

570A that has priority over Compeer’s security interests.4

        Quality Plus filed this action seeking to establish its priority in the proceeds.

Compeer denied Quality Plus’s claim, asserted affirmative defenses, and asserted

a counterclaim. The counterclaim asserts claims of unjust enrichment, conversion,

and foreclosure of a security interest. The counterclaim relates to the milk-sale

proceeds and Quality Plus’s action in asserting an agricultural-supply-dealer lien

in the proceeds with respect to milk sold by Elmwood—an entity to which Quality

Plus never sold feed.




3  See Iowa Code § 554.9322(1) (generally setting priority among conflicting
security interest and agricultural liens on a first-in-time, first-in-right order).
4 See Iowa Code § 570A.5(3) (“A lien in livestock feed shall have priority over an

earlier perfected lien or security interest to the extent of the difference between the
acquisition price of the livestock and the fair market value of the livestock at the
time the lien attaches or the sale price of the livestock, whichever is greater.”).
                                            4


          Quality Plus and Compeer filed competing motions for summary judgment.

The district court granted Quality Plus’s motion for summary judgment and denied

Compeer’s, resulting in judgment in Quality Plus’s favor against Compeer in the

amount of $348,306.30 and foreclosure of its agricultural-supply-dealer liens in that

amount. In entering judgment, the court determined Compeer’s defenses did not

defeat Quality Plus’s claims and dismissed Compeer’s counterclaims. Compeer

appeals.      Compeer asserts that Quality Plus should not have been granted

summary judgment and Compeer should have.

II.       Analysis

          The parties ask us to resolve nuances of the applicability of various sections

of the Iowa Code related to priority between competing perfected security interests

and agricultural-supply-dealer liens. But resolution of those nuances depends on

the facts, and the material facts have not been determined at this stage of the

proceeding. So, while the parties ask us to address issues pertaining to competing

claims of priority, we instead resolve this appeal on the basis of our rules and

standards related to summary judgment.

          We review rulings on motions for summary judgment for corrections of legal

error.5     Summary judgment in a party’s favor is appropriate if that party

“demonstrates that there are no disputed issues of material fact and that

application of the law to the undisputed facts compels judgment in that party’s

favor.”6




5   Buboltz v. Birusingh, 962 N.W.2d 747, 751 (Iowa 2021).
6   Buboltz, 962 N.W.2d at 754.
                                          5


       After reviewing the affidavits7 and other supporting documentation

submitted in support of the dueling summary-judgment motions, we conclude there

are too many questions left unanswered to permit granting summary judgment to

either party. Navigating the competing priority rules in Iowa Code chapters 554

and 570A is a somewhat complex and fact-intensive exercise. In this case, it

requires consideration of which entities’ cattle were supplied with Quality Plus’s

feed and what happened to those cattle, as the lien attaches only to the cattle

consuming the feed8 and their proceeds.9 To the extent Quality Plus asserts a lien

in proceeds, the proceeds would need to be identifiable and traced to subsequent

assets.10   This would not require burdensome and intensive recordkeeping

documenting a separate lien on each animal for the amount of feed that animal

consumed,11 but it requires some level of identification of the proceeds.12

Identifying the proceeds here requires answers to questions about such things as


7 Compeer asks us not to consider one or more affidavits submitted by Quality Plus
because they are not based on the personal knowledge of the affiants, as required
by Iowa Rule of Civil Procedure 1.981(5). While there may be some merit to
Compeer’s contention, we do not need to resolve this claim, because, even if we
accept Quality Plus’s affidavits as being based on the personal knowledge of the
affiants, they are not sufficient to remove all genuine issues of material fact.
8 See Iowa Code § 570A.3(2) (limiting the feed supplier’s lien to “[l]ivestock

consuming the feed”).
9 See In re Schley, 509 B.R. 901, 914 (Bankr. N.D. Iowa 2014) (determining “that

agricultural liens extend to proceeds”).
10 See Citizens Sav. Bank v. Miller, 515 N.W.2d 7, 9 (Iowa 1994) (noting the

replacement cattle can meet the definition of proceeds if received upon disposition
of the original cattle, but the proceeds must be identifiable and “traceable” to later-
acquired assets).
11 See In re Schley, 565 B.R. 655, 661 (Bankr. N.D. Iowa 2017) (noting it would

defeat the legislative intent behind chapter 570A of maintaining a fluid feed market
if “burdensome and intensive recordkeeping” were required to track “a separate
lien on each animal for the amount of feed that that animal consumed” before a
feed dealer could establish a lien).
12 See Citizens, 515 N.W.2d at 9.
                                          6


whether cattle that consumed Quality Plus feed were sold, whether replacement

cattle were purchased, or whether the cattle ended up in the Elmwood herd.13 An

additional unsettled question is what the purchase price was, if any, for the cattle

sold by EFF and EFI that generated the sale proceeds fought over here. This is

important because Quality Plus could only get priority over Compeer’s prior,

perfected security interest “to the extent of the difference between the acquisition

price of the livestock and the fair market value of the livestock at the time the lien

attaches or the sale price of the livestock, whichever is greater.” 14 While some of

the cattle sold may have been born into the herd, thus giving them an acquisition

price of zero,15 it has not been conclusively established whether all or just some of

the cattle sold were born into the herd. Whether any cattle in the herd were

purchased and, if so, what the acquisition price was are additional fact questions

for which no answer is definitively provided.        These unanswered questions

contribute to the need to deny summary judgment.

       To some degree, Quality Plus seems to acknowledge that some of the

questions listed above remain unanswered. Quality Plus seeks to sidestep this

problem by suggesting that resolution of these questions is not a material question



13 Even though Quality Plus did not supply feed to Elmwood, Quality Plus points to
the possibility that Elmwood ended up with cattle that were subject to a Quality
Plus lien, which calls into question whether that lien continued in milk or sale
proceeds generated from those cattle. Whether that happened, and the extent to
which it happened, is just one of the many unanswered questions that contribute
to the conclusion that summary judgment is not appropriate.
14 See Iowa Code § 570A.5(3) (setting the limit of the priority of an agricultural-

supply-dealer lien).
15 See Oyens Feed & Supply, Inc. v. Primebank, 879 N.W.2d 853, 865–66 (Iowa

2016) (holding that livestock born into a farming operation have “a zero acquisition
price for purposes of Iowa Code section 570A.5(3)”).
                                          7


of fact.16 It argues that, because the size of the contested pot ($1,345,212.60) is

so much bigger than the claimed lien ($348,306.30), even if the unanswered

questions are resolved in Compeer’s favor, all it will do is reduce the size of the

contested pot, but not to the point that the pot is too small to cover the claimed

lien. So, Quality Plus argues, the disputed facts are not material, because they

will not change the outcome.17 While we agree that the end result may be that

resolution of these factual disputes does not change the outcome, it is speculative

to reach that conclusion based on this record. The unanswered questions create

a genuine issue as to whether the contested pot is indeed bigger than the claimed

lien. We will not speculate in order to grant summary judgment.

III.   Conclusion

       The unanswered questions referenced above are not intended as an

exhaustive list.   They simply highlight some of the important questions not

answered by this record. Before we, or the district court, can resolve the priority

disputes at issue in this case, there must be answers to the factual questions

needed to navigate the statutes.       Those factual questions may need to be

answered by a trial.

       Finding genuine issues of material fact that preclude the grant of summary

judgment for either party, we reverse that part of the district court’s order granting

summary judgment to Quality Plus. This reversal includes reversal of that part of

the district court’s ruling that rejected Compeer’s affirmative defenses and


16 See Iowa R. Civ. P. 1.981(3) (permitting summary judgment when “there is no
genuine issue as to any material fact” (emphasis added)).
17 See Banwart v. 50th St. Sports, L.L.C., 910 N.W.2d 540, 544 (Iowa 2018) (“A

fact is material when it might affect the outcome of a lawsuit.”).
                                        8


dismissed Compeer’s counterclaims.          Compeer’s affirmative defenses and

counterclaims are reinstated. We affirm the part of the district court’s order that

denied Compeer’s motion for summary judgment.

      We remand for further proceedings consistent with this opinion after denial

of both parties’ motions for summary judgment. Costs of appeal shall be assessed

equally between Quality Plus and Compeer.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.